Citation Nr: 1738781	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an extraschedular rating higher than 40 percent for fusion of lumbosacral spine, post-operative residuals of spondylosis L5-S1, and spina bifida occulta (lumbar spine disability).

2.  Entitlement to service connection for neurological abnormalities associated with the service-connected lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2015, the Board denied entitlement to a schedular rating higher than 40 percent for a lumbar spine disability.  An appeal as to this issue was dismissed by the United States Court of Appeals for Veterans Claims in May 2016.  The claims for an extraschedular rating for a lumbar spine disability, a TDIU, and service connection for neurological abnormalities associated with the service-connected lumbar spine disability were remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claim for entitlement to an extraschedular rating for lumbar spine disability, the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 Vet. App. (2008); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that the Thun steps are necessary elements of an extraschedular rating).  If the Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  38 C.F.R. § 3.321 (b)(1). 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director of Compensation Services for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. 111.  

With regard to the claim for a TDIU, at this time, the Veteran is service-connected for a lumbar spine disability, rated 40% disabling and a chest scar and bladder dysfunction, each rated zero percent disabling.  His total combined rating is 40%.  Accordingly, the Veteran does not meet the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis.  See 38 C.F.R. § 4.16 (b).

However, 38 C.F.R. § 4.16 (b) also provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

Based on the evidence suggesting the 40 percent schedular evaluation for the Veteran's lumbar spine disability may not contemplate his level of disability and symptomatology and has caused a marked interference with employment and that the Veteran may be unable to secure and follow substantially gainful occupation due to his service-connected lumbar spine disability, remand for referral of extraschedular evaluation for the Veteran's lumbar spine disability and a TDIU is required.

Accordingly, the case is REMANDED for the following actions:

1.  Please attempt to undertake the prior remand instructions.

2.  Then, Refer this case to the Director, Compensation and Pension Service (C&P) for consideration of whether the Veteran is entitled to the assignment of an extraschedular rating for a lumbar spine disability pursuant to 38 C.F.R. § 3.321 (b) and for consideration of an extra-schedular TDIU award (38 C.F.R. § 4.16 (b)).  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

The claims folder and a copy of this remand, as well as the prior remand, should be provided to the Director, C&P.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for entitlement to a TDIU on an extraschedular basis, an extraschedular rating higher than 40 percent for a lumbar spine disability, and service connection for neurological abnormalities, should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

